                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:18-cr-00017-FDW-DCK
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 RUSSELL THOMAS MELILLO,                       )                     ORDER
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release and pro se Motion to Appoint Counsel (Doc. No. 40).

       With respect to Defendant’s Motion for Compassionate Release, the Court hereby

ORDERS the Government to respond to Defendant’s motion. The Government shall have sixty

(60) days from the date of this Order to file its response with the Court. The Government shall

advise the United States Probation Office if the Government believes a supplemental Presentence

Investigation Report will be required.    The Court will DEFER ruling on the Motion for

Compassionate Release until the Government has filed its Response.

       With respect to Defendant’s Motion to Appoint Counsel, criminal defendants have no right

to counsel beyond their first appeal. E.g., United States v. Ismel, No. 3:94-CR-00008-1, 2012 WL

113392, at *1 (W.D. Va. Jan. 13, 2012). Defendant has not shown extraordinary circumstances

warranting the appointment of counsel at this time. The Motion to Appoint Counsel is therefore

DENIED.

       Accordingly, Defendant’s Motion for Compassionate Release and Motion to Appoint

Counsel (Doc. No. 40) is DEFERRED IN PART and DENIED IN PART.

       IT IS SO ORDERED.
                                               1



       Case 5:18-cr-00017-FDW-DCK Document 41 Filed 05/29/20 Page 1 of 2
                       Signed: May 28, 2020




                                  2



Case 5:18-cr-00017-FDW-DCK Document 41 Filed 05/29/20 Page 2 of 2
